UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4353



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CONSUEGO SHINE,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
Chief District Judge. (CR-02-161)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danielle Bess Obiorah, LAW OFFICES OF DANIELLE BESS OBIORAH, P.C.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, C. Nicks Williams, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Consuego Shine was convicted by a jury for aiding and

abetting possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (2000) and 18 U.S.C. § 2 (2000),

and aiding and abetting the use and carry of a firearm during and

in relation to a drug trafficking crime, in violation of 18 U.S.C.

§§ 2, 924(c) (2000).         She received a 138-month sentence.               On

appeal, Shine claims the district court erred when it denied her

motion for a judgment of acquittal based on insufficiency of

evidence to support the firearm conviction.           Finding no reversible

error, we affirm.

             This court reviews the district court’s decision to deny

a motion for judgment of acquittal de novo.                 United States v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).               If the motion was

based   on   insufficiency    of    the   evidence,   the    verdict   must   be

sustained if there is substantial evidence, taking the view most

favorable to the government, to support it.                 Glasser v. United

States,   315   U.S.   60,   80    (1942).    “[S]ubstantial     evidence     is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”         United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).            In evaluating the sufficiency of

the evidence, this court does not review the credibility of the

witnesses and assumes that the jury resolved contradictions in


                                     - 2 -
testimony in favor of the government.    United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).

          After thoroughly reviewing the parties’ arguments and the

materials submitted in the joint appendix, we find sufficient

evidence to support the jury’s conviction.   Accordingly, we affirm

Shine’s convictions and sentence.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 - 3 -